     8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 1 of 17 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                  Case No. _______________
              Plaintiff,

v.
                                                            COMPLAINT
KTC, LLC,
                                                        Injunctive Relief Sought
              Defendant



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against KTC, LLC, a Nebraska limited liability company, for violations of the Amer-
icans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its implementing
regulations, and alleges as follows:

                                   INTRODUCTION

       1.     Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.     Defendant owns the multi-tenant commercial plaza known as “Vinton
Square” and a neighboring multi-tenant building known as “2906 South 24th Street”
which to the extent were constructed and first occupied after January 26, 1993 or were
altered after January 26, 1993 was required to be designed and constructed to be readily
accessible to persons with disabilities. To the extent “Vinton Square” and “2906 South
24th Street” were not constructed or altered before January 26, 1993, Defendant was re-
quired to remove barriers to access to the extent barrier removal was readily achievable.


                                           -1-
       8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 2 of 17 - Page ID # 2



“Vinton Square” and “2906 South 24th Street” contain architectural barriers to accessibil-
ity.
         3.    The violations alleged in this complaint occurred at “Vinton Square”, locat-
ed at 3002 S 24 St, Omaha NE 68108, and “2906 South 24th Street” located at 2906 S 24
St, Omaha NE 68108.
         4.    Defendant’s failure to provide equal access to “Vinton Square” and “2906
South 24th Street” violates the mandates of the ADA to provide full and equal enjoyment
of a public accommodation’s goods, services, facilities, privileges, and advantages.
         5.    Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
         6.    Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continues to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

         7.    Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
         8.    Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.

                                             -2-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 3 of 17 - Page ID # 3



                                        PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.
       10.    Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
       11.    Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
       12.    Defendant KTC, LLC, a Nebraska limited liability company, is the owner
and lessor of the real property and improvements which are the subject of this action, the
multi-tenant commercial plaza known as “Vinton Square”, a place of public accommoda-
tion within the meaning of the ADA, located at the street address of 7540 Dodge St,
Omaha, NE 68114; and the owner and lessor of “2906 South 24th Street”, a place of pub-
lic accommodation within the meaning of the ADA, located at the street address of 2906
S 24 St, Omaha NE 68108.

                             FACTUAL BACKGROUND

       13.    On January 28, 2019, Plaintiff Hillesheim visited the multi-tenant commer-
cial plaza “Vinton Square” in Omaha, Nebraska. “Vinton Square” had tenant businesses,
including Dollar Tree, Shang-Hai Garden, Paycheck Advance, Subway, Boost Mobile,
Bigwheels 2 Butterflys, Metro PCS, Family Fare, and Metropolitan Community College.


                                              -3-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 4 of 17 - Page ID # 4



       14.    When Plaintiff drove to “Vinton Square”, there are approximately 365 total
parking spaces in the parking lot at “Vinton Square”.
       15.    “Vinton Square” had 20 parking spaces marked in some way as being re-
served as accessible parking spaces.
       16.    2 parking spaces on the north side of the “Vinton Square” were not re-
served through posted signage.
       17.    An image in Exhibit A to this Complaint depicts these 2 reserved parking
spaces as they appeared on Plaintiff’s January 28, 2019 visit.
       18.    Plaintiff found that the parking spaces reserved as accessible parking spaces
in the “Vinton Square” parking lot reserved through signs were posted lower than 60
inches above the surface of the parking lot. These signs were also not permanent but ra-
ther placed on stands and were subject to being blown over by wind or knocked over by
vehicles.
       19.    Plaintiff found 4 parking spaces reserved in some way as accessible parking
spaces near Family Fare. 2 of these parking spaces were not reserved through posted
signage. The 2 parking spaces reserved through posted signage were also filled with piles
of snow apparently plowed into the parking spaces (not due to recent snowfall), making
these parking spaces unusable to Plaintiff.
       20.    Images in Exhibit B to this Complaint depict these 4 reserved parking spac-
es near Family Fare as they appeared on Plaintiff’s January 28, 2019 visit.
       21.    Plaintiff found an additional set of 4 parking spaces reserved as accessible
parking spaces just south of Family Fare.
       22.    Plaintiff found 4 parking spaces near Boost Mobile. No nearby curb ramp
provided access to “Vinton Square” tenant businesses from these parking spaces. Addi-
tionally, a sign reserving 2 parking spaces was knocked over at the time Plaintiff visited.


                                              -4-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 5 of 17 - Page ID # 5



         23.   Images in Exhibit C to this Complaint depicts the shortest route between
the reserved parking spaces located near Boost Mobile and the sidewalk surrounding
“Vinton Square” and the knocked-over sign as it appeared on Plaintiff’s January 28, 2019
visit.
         24.   Plaintiff found 2 parking spaces reserved as accessible parking spaces near
Dollar Tree. Snow covered both parking spaces, making it impossible to park in these
spaces.
         25.   An image in Exhibit D to this Complaint depicts the 2 reserved parking
spaces located near Dollar Tree as they appeared on Plaintiff’s January 28, 2019 visit.
         26.   Also on January 28, 2019, Plaintiff Hillesheim also visited “2906 South
24th Street” in Omaha, Nebraska. “2906 South 24th Street” had tenant businesses, in-
cluding H&R Block, Cricket Wireless, People Ready, and Pizza Hut.
         27.   When Plaintiff drove to “2906 South 24th Street”, there were approximate-
ly 48 total parking spaces and 3 parking spaces reserved as accessible parking spaces.
         28.   At “2906 South 24th Street” Plaintiff found that 0 of the 3 parking spaces
reserved as accessible parking spaces had adjacent access aisles.
         29.   1 of these 3 reserved parking spaces was not reserved through posted sign-
age.
         30.   Plaintiff found that ice had accumulated at the base of the ramp providing
access to the tenant business entrances from the reserved parking spaces.
         31.   Plaintiff found that piles of snow obstructed the route to the curb ramp be-
tween tenant business entrances and the reserved parking spaces.
         32.   Images in Exhibit E to this Complaint depict the “2906 South 24th Street”
parking lot as they appeared on Plaintiff’s January 28, 2019 visit.




                                            -5-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 6 of 17 - Page ID # 6



       33.      On February 25, 2019, Plaintiff revisited “Vinton Square”. Snow continued
to be piled up in accessible parking spaces.
       34.      Images in Exhibit F to this Complaint depict the nominally accessible park-
ing spaces in the “Vinton Square” customer parking lot.
       35.      In light of the architectural barriers at “Vinton Square” and “2906 South
24th Street”, Plaintiff Hillesheim is deterred from visiting both properties in the future.
Plaintiff Hillesheim intends to return to “Vinton Square” and “2906 South 24th Street”,
but these architectural barriers deter him from doing so. He plans to return and patronize
“Vinton Square” and “2906 South 24th Street” when he learns that the premises have
been made fully accessible to persons who use wheelchairs for mobility.
       36.      Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue visiting businesses in the greater Omaha area in the future and would enjoy being
able to patronize Defendant’s multi-tenant commercial properties.
       37.      Plaintiff Hillesheim attempted to access Defendant’s premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendant’s premises. As a
result of Defendant’s non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.

              THE ADA AND ITS IMPLEMENTING REGULATIONS

       38.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;

                                             -6-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 7 of 17 - Page ID # 7



             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       39.      Congress explicitly stated that the purpose of the ADA was to:
             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-




                                              -7-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 8 of 17 - Page ID # 8



              dress the major areas of discrimination faced day-to-day by individuals
              with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       40.    Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation and requires places of public accommodation to com-
ply with ADA standards and to be readily accessible to, and independently usable by, in-
dividuals with disabilities. 42 U.S.C. § 12181–89.
       41.    The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       42.    Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,
1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       43.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.




                                           -8-
    8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 9 of 17 - Page ID # 9



       44.      In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       45.      The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       46.      On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       47.      On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       48.      The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                              FACTUAL ALLEGATIONS

       49.      Defendant has discriminated against Plaintiff on the basis of his disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“Vinton Square” and “2906 South 24th Street”. A specific, though not exclusive, list of
unlawful physical barriers and ADA violations present at “Vinton Square” and “2906
South 24th Street” which limit the ability of persons in wheelchairs to access the facilities
and/or to enjoy the goods, services, privileges, advantages and/or accommodations of-
fered therein on a full and equal basis, includes the following:
             a. The “Vinton Square” customer parking lot had approximately 365 total
                parking spaces and 20 parking spaces reserved as accessible parking spaces

                                             -9-
8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 10 of 17 - Page ID # 10



         but had fewer than the 8 required parking spaces reserved as accessible
         spaces that complied with ADAAG 502, in violation of ADAAG 208.2.
         Plaintiff requires accessible parking spaces which comply with all elements
         of 502 (including location, width, length, signage, slope, and presence of an
         access aisle) to ensure he can park safely, make a safe transfer between his
         vehicle and wheelchair, and travel safely between the parking lot to the
         building entrance.
      b. 4 parking spaces reserved as accessible parking spaces in the “Vinton
         Square” customer parking lot were not reserved through posted signage,
         and the other reserved parking spaces were reserved through signage posted
         lower than 60 inches above the surface of the parking lot, in violation of
         ADAAG 216.5 and 502.6. Low or missing signage makes it difficult for
         Plaintiff to find accessible parking, creates the risk of someone inadvertent-
         ly parking in reserved parking, and hampers the ability of law enforcement
         to enforce parking laws and regulations.
      c. 4 parking spaces reserved as accessible parking spaces in the “Vinton
         Square” customer parking lot had piled snow obstructing the parking spac-
         es, reducing the width of these parking spaces to less than 96 inches, in vio-
         lation of ADAAG 502.2, and creating changes in level on the surface of the
         parking spaces, in violation of ADAAG 502.4. Failing to maintain these ac-
         cessible parking spaces violates 28 C.F.R. § 36.211. Plaintiff requires ade-
         quately wide and level space to park his vehicle and make a safe transfer to
         the parking lot.
      d. The 4 parking spaces in “Vinton Square” located near Boost Mobile were
         not located near a curb ramp providing access to the sidewalk surrounding


                                      - 10 -
8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 11 of 17 - Page ID # 11



         the building and were therefore not situated on the shortest accessible route
         to a tenant business entrance, in violation of ADAAG 208.3.1. Plaintiff us-
         es a wheelchair for mobility and requires a ramp to climb up to the level of
         a raised sidewalk.
      e. The signs reserving parking spaces as accessible parking spaces at “Vinton
         Square” were placed on stands that were prone to be knocked down or
         moved, and one such sign was actually knocked down at the time of Plain-
         tiff’s visit, in violation of 28 C.F.R. § 36.211. Plaintiff requires signs to be
         located 60 inches above the surface of the parking space to reliably find ac-
         cessible parking.
      f. The “2906 South 24th Street” customer parking lot had 48 total parking
         spaces and 3 parking spaces reserved as accessible parking spaces but had
         fewer than the 2 required parking spaces reserved as accessible spaces that
         complied with ADAAG 502, in violation of ADAAG 208.2. Plaintiff re-
         quires accessible parking spaces which comply with all elements of 502
         (including location, width, length, signage, slope, and presence of an access
         aisle) to ensure he can park safely, make a safe transfer between his vehicle
         and wheelchair, and travel safely between the parking lot to the building en-
         trance.
      g. 1 of the 3 reserved parking spaces at “2906 South 24th Street” was not re-
         served through posted signage, in violation of ADAAG 216.5 and 502.6.
         Missing signage makes it difficult for Plaintiff to find accessible parking,
         creates the risk of someone inadvertently parking in reserved parking, and
         hampers the ability of law enforcement to enforce parking laws and regula-
         tions.


                                      - 11 -
  8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 12 of 17 - Page ID # 12



            h. The 3 reserved parking spaces at “2906 South 24th Street” lacked adjacent
               access aisles, in violation of ADAAG 502.2. Plaintiff requires an access
               aisle as a safe place to transfer between his vehicle and the parking lot.
               Parking in a parking space that lacks an access aisle creates the risk of a ve-
               hicle parking next to Plaintiff’s vehicle, trapping Plaintiff outside until the
               obstructing vehicle leaves.
            i. Ice had collected at the bottom of the ramp providing access to the tenant
               businesses of “2906 South 24th Street” from the reserved parking spaces, in
               violation of ADAAG 405.10. Plaintiff requires ramps and landings to be
               stable and slip-resistant to safely maneuver.
            j. Piled snow obstructed the route between the ramp and the reserved parking
               spaces at “2906 South 24th Street”, reducing the clear width to less than 36
               inches, in violation of ADAAG 403.5.1 and 28 C.F.R. § 36.211. Plaintiff
               uses a wheelchair for mobility and cannot safely travel over piles of snow,
               but rather requires a level, unobstructed route.
      50.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Vinton Square” and
“2906 South 24th Street”. To qualify as an accessible parking facility, and for a parking
space to qualify an accessible parking space, the space must be located on an accessible
route, the route must be the shortest accessible route, the space must be marked by ap-
propriate signage, the space must be flanked by an access aisle, and the space and access
aisle must comply with sloping requirements. ADAAG 206; 208; 216, Chapter 4 includ-
ing but not limited to 402, 403, 404, 405, and 406; and 502 – including, but not limited
to, 502.4 which governs the floor or ground surfaces of both parking spaces and access
aisles.


                                             - 12 -
 8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 13 of 17 - Page ID # 13



      51.    In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Vinton Square” and “2906 South 24th Street” in order to photograph and
measure all such barriers to access and violations of the ADA and the ADAAG.
      52.    Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      53.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      54.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.     See      ADA       Update:      A      Primer      for     Small      Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax            (Mar.    16,
2011).


                                           - 13 -
  8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 14 of 17 - Page ID # 14



         55.   As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
         56.   Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “Vinton Square” and “2906 South 24th Street” and/or to enjoy the
goods, services, privileges, advantages and/or accommodations offered therein on a full
and equal basis, in violation of his rights under the ADA.

                          FIRST CAUSE OF ACTION
     Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         57.   Plaintiff incorporates and realleges the above paragraphs.
         58.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.

         59.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
         60.   Defendant has discriminated against Plaintiff and others in that it failed to
make its places of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Hillesheim has been de-
                                            - 14 -
  8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 15 of 17 - Page ID # 15



nied full and equal access to “Vinton Square” and “2906 South 24th Street” and/or has
been denied the opportunity to participate in or benefit from the goods, services, facili-
ties, privileges, advantages, or accommodations on a full and equal basis.
       61.    Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
       62.    Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
       63.    Defendant has discriminated against Plaintiff by failing to maintain the ac-
cessibility of its premises and by failing to institute policies and procedures to ensure the
maintenance of accessible features at its premises. The failure to maintain Defendant’s
properties includes a failure to properly remove snow from the spaces marked as accessi-
ble and to maintain the accessible routes free from snow in the winter.
       64.    Plaintiff Hillesheim plans to visit “Vinton Square” and “2906 South 24th
Street” again in the near future. Plaintiff is without adequate remedy at law, has suffered
and is suffering irreparable harm, and reasonably anticipates that he will continue to suf-
fer irreparable harm upon his planned return visit to “Vinton Square” and “2906 South
24th Street” unless and until Defendant is required to remove the physical barriers to ac-
cess and ADA violations that exist at Defendant’s places of public accommodation, in-
cluding those set forth specifically herein.
       65.    This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “Vinton Square” readily ac-
cessible to and independently usable by individuals with disabilities to the extent required
by the ADA and ADAAG, and/or to close “Vinton Square” until such time as Defendant
cures the access barriers.


                                               - 15 -
  8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 16 of 17 - Page ID # 16



       66.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ant’s facilities, at the commencement of the instant suit, are in violation of
                Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                menting regulations including the ADAAG.
             c. That the Court award nominal damages.
             d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
                § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
                uing its discriminatory practices; including an order directing Defendant to
                remove all barriers to the maximum extent feasible or in the alternative
                make all readily achievable alterations to its facilities so as to remove phys-
                ical barriers to access and make its facilities fully accessible to and inde-
                pendently usable by individuals with disabilities to the extent required by
                the ADA; and also including an order requiring Defendant to make all rea-
                sonable modifications in policies, practices or procedures necessary to af-
                ford all offered goods, services, facilities, privileges, advantages or
                accommodations to individuals with disabilities on a full and equal basis.
             e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
                penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
                § 36.505, or as otherwise provided by law; and

                                             - 16 -
  8:19-cv-00112-RFR-CRZ Doc # 1 Filed: 03/19/19 Page 17 of 17 - Page ID # 17



        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.




DATED: March 19, 2019

                                       /s/ Padraigin L. Browne
                                       Padraigin L. Browne (MN Bar # 389962)
                                       Browne Law LLC
                                       8530 Eagle Point Blvd, suite 100
                                       Lake Elmo, MN 55042
                                       E-mail: paddy@brownelawllc.com
                                       Phone: (612) 293-4805




                                        - 17 -
